Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-12 are pending and examined.  
Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority to 102018221179.5, filed 6 December 2018 at the German Patent Office.
Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. §101 because the claimed invention is not directed to patent eligible subject matter.  
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1-12 are rejected under 35 U.S.C. 101.  Independent claims 1, 9, 10, and 12 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).   
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a method and device for detecting pieces of information, carrying out a planning, detecting 
The claim is directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the using step was considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The background discloses that using sensors to detect surroundings in autonomous vehicle are well known [0003].  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. ‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer.  The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-8, and 11 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. Therefore, the claims 1-12 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. §112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-12 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1, 9, 10, and 12 recite “… ascertaining particular pieces of status of information…the ascertained additional pieces of information… to ascertain at least one piece of status information…”  It is indefinite and unclear what is being ascertained.  Is it particular pieces of status of information or additional pieces of information or at least one piece of status information.  Appropriate correction is required.  Claims 2-8, and 11  are rejected based on dependency on base claims 1, 9, 10, and 12 respectively.  
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-10, and 12 are rejected under AIA  35 U.S.C. §102(a)(1) as being anticipated by Byun, US 2016/0229404 A1.
As to claim 1, Byun teaches a method for ascertaining particular pieces of status information for at least one geographical position with the aid of autonomous or semi-autonomous vehicles (abs), the method comprising: 
detecting, by at least one autonomous or semi-autonomous vehicle, pieces of information from its surroundings during a drive using at least one surroundings sensor (Fig. 3 and related text); 
carrying out, by the at least one vehicle, a planning of an instantaneous travel trajectory of the at least one vehicle based on the detected pieces of information (Figs. 3 and 4 and related text); 
detecting, by the at least one vehicle, additional pieces of information from the surroundings using the at least one surroundings sensor, during a stop caused by: (1) an instantaneous traffic situation, or (ii) a traffic sign (¶39), or (iii) another piece of traffic infrastructure, the ascertained additional pieces of information not being used by the at least one vehicle for planning its instantaneous travel trajectory; 
conveying, by the at least one vehicle, the detected additional pieces of information, together with a respective geographical position at which the detected additional pieces of information have been detected, in the form of data to an external server (Fig. 7 and related text, other computing devices/server 718); 
using, by the external server, the data received from the at least one vehicle, to ascertain at least one piece of status information for the respective geographical position (Fig. 2 and related text). 
As to claim 2, Byun teaches the method wherein the at least one vehicle identifies vehicles and/or passers-by and/or other objects (traffic light, ¶39) and/or 
As to claim 4, Byun teaches the method wherein the external server uses the additional pieces of information received from the at least one vehicle to determine at least one of the following pieces of status information for the respective geographical position: traffic density of vehicles and/or traffic density of passers-by; local weather conditions and/or regional weather conditions; extent and progress of construction sites; status of roads, buildings, and other structures; status of traffic infrastructures (traffic light, ¶39); degree of occupancy of existing parking areas; efficiency of traffic routing and/or traffic control; need for maintenance operations of the roads and/or need for cleaning operations of the roads and/or of other traffic infrastructures; status of vegetation.
As to claim 6, Byun teaches the method wherein the at least one vehicle ascertains its geographical position using a satellite-assisted navigation unit (GPS receiver, ¶37) and/or using a feature map, and sends the ascertained geographical position in the form of data to the external server (server, ¶42).
As to claim 7, Byun teaches the method wherein the external server receives corresponding additional pieces of information and associated geographical positions from multiple vehicles and uses the received corresponding additional pieces 
As to claim 8, Byun teaches the method wherein the additional pieces of information are transmitted from the at least one vehicle to the external server using a car-to-x communication link, of a mobile radio communication link and/or of another wireless communication link (¶59). 
As to claims 9, 10, and 12, they are apparatus claims that recite substantially the same limitations as the method claim 1.   As such, claims 9, 10, and 12are rejected for substantially the same reasons given for the claim 1 and are incorporated herein.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, and 11 are rejected under 35 U.S.C. §103 as being unpatentable over Byun, US 2016/0229404 A1, in view of Herman et al., US 2020/0055515 A1.  
As to claim 3, Byun teaches the method wherein, during the stop, the at least one vehicle ascertains, as the additional piece of information (Byun: ¶39).   
Byun does not specifically teach the method wherein instantaneous weather conditions at its whereabouts using the at least one surroundings sensor.
However, Herman, in the same field of endeavor, suggests using vehicular sensors 116 to sense the environment in which the vehicle 110 is operating, e.g.,  
As to claim 5, Byun teaches the method wherein, during the stop, the at least one vehicle ascertains, as the additional piece of information (Byun: ¶39).   
Byun does not specifically teach the method wherein the external server sends a request relating to particular additional pieces of information to the at least one vehicle to request the at least one vehicle to convey to the server the particular additional pieces of information from at least one geographical position, and the at least one vehicle ascertains the requested particular additional pieces of information and sends the requested particular additional pieces of information to the external server as a response to the request.
However, Herman, in the same field of endeavor, suggests bilateral communication between external server and vehicle with sensor data at different vehicle positions (Herman: ¶20, 46-48).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the autonomous vehicle as suggested by Byun to include external server sends a request relating to particular additional pieces of information to the at least one vehicle to request the at least one vehicle to convey to the server the particular additional pieces of information from at least one geographical position, and the at least one vehicle  
As to claim 11, Byun does not specifically teach the system wherein the vehicle or the external server includes an artificial intelligence.
However, Herman, in the same field of endeavor, suggests the vehicle or the external server includes using deep neural network analytic techniques (Herman: ¶27, 54).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the autonomous vehicle as suggested by Byun to include wherein the vehicle or the external server includes an artificial intelligence as suggested by Herman to better control an autonomous vehicle (Byun: ¶7). 
Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Examiner’s Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, the applicant is requested to indicate support for amended claim language and newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YUEN WONG/           Primary Examiner, Art Unit 3667